Citation Nr: 1009321	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to September 
1969.  	`

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  

In October 2006 the Board remanded this claim so that 
additional development of the evidence could be conducted.  
Thereafter, in October 2008, the Board, in finding that new 
and material evidence had been received, reopened the 
Veteran's previously denied claim for service connection for 
a back disability.  In so doing, the Board also sought to 
develop additional evidence.  That development having been 
completed, the claim is now ready for appellate review by the 
Board.  


FINDING OF FACT

The preponderance of the evidence of record is against 
finding that the Veteran's claimed back disability, 
manifested by degenerative disc disease of the lumbar spine, 
is either related to service or that lumbar spine arthritis 
was manifested to a compensable degree within one year 
following separation from active duty.


CONCLUSION OF LAW

A back disability was not incurred in active service, and 
arthritis of the back may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate his claim 
in letters dated in December 2002 and November 2003, as well 
as in the March 2004 statement of the case (SOC).  Although 
this entire notice was not provided before the initial 
adjudication of the claim in the March 2003 rating decision, 
the claim was readjudicated in a January 2010 supplemental 
SOC (SSOC).  Therefore, any timing defect regarding the 
notice has been cured and no prejudice to the Veteran has 
resulted.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).  

Concerning the content of the notice with regard to the claim 
for service connection, the appellant has not alleged that VA 
failed to notify him about the information and evidence that 
is necessary to substantiate a claim for service connection 
for a back disability.  The first notice requirement was met 
by VA in the November 2003 notice letter in which the RO 
informed the appellant that to establish service connection 
for a disability, the evidence must show three things:  (1) 
an injury in military service or a disease that began in or 
was made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and, (3) a relationship between the current 
disability and an injury, disease, or event in service.  With 
regard to the first element that must be shown, the RO stated 
that VA would obtain the appellant's service treatment 
records and other military records if needed.  Concerning the 
second part that must be shown, the RO informed the appellant 
as part of the March 2004 SOC that a current disability may 
be shown by medical evidence or other evidence showing 
persistent or recurrent symptoms of disability, and the RO 
stated that it would get any records that the appellant told 
VA about in this regard.  Finally, the RO told the appellant 
that the third element is usually shown by medical records or 
opinions and indicated that he could submit this medical 
evidence or VA would request it if the appellant told VA 
about it.  

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met 
in this case in the November 2003 letter, where attached to 
the correspondence included an attachment entitled "What the 
Evidence Must Show."  

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant in November 2003 that VA would 
obtain his service treatment records and other military 
records if needed; that VA would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the appellant told 
VA about; and, that it would provide him with a medical 
examination or obtain a medical opinion if VA decided that it 
was necessary to make a decision on her claim.  The RO also 
informed the appellant in December 2002 that it would help 
him obtain private treatment records if he completed the 
attached VA Form 21-4142 (Authorization and Consent to 
Release Information) form that would authorize the RO to 
assist him in this regard.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In the present appeal, the appellant was provided 
notice that met these requirements in a letter dated in July 
2006.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  As will be discussed below, the Veteran was also 
afforded VA examinations.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Indeed, the Veteran has not 
suggested that such an error, prejudicial or otherwise, 
exists.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of these 
service connection claim.

Factual Background

The Veteran has essentially claimed that he has a back 
disability as a result of a back injury incurred in 1968 
during his military service.  See VA Form 21-4138.  In a July 
2004 VA QTC examination report, the examiner noted the that 
Veteran claimed to be suffering from arthritis of the lower 
back which had existed since 1969.  

Service treatment records are negative for any complaints, 
treatment, or diagnosis of a back disorder.  In particular, 
his September 1969 separation examination found his spine to 
be normal, and, significantly, a report of medical history 
completed by the Veteran in the course of his separation 
examination shows that he denied having, or ever having had, 
"arthritis or rheumatism" and "recurrent back pain."  
These reports are contrary to the Veteran's present 
contentions of having incurred a back injury while in the 
military and of having had arthritis of the back since 1969.  

Post-service private medical records have been associated 
with the Veteran's claim folder.  These records are dated 
from 1980 to 2009 and include both VA and private medical 
records.  In particular, a June 1980 VA Medical Certificate 
and History report shows that the Veteran provided a history 
of back pain for the past 12 years; low back pain was 
diagnosed.  He also claimed to have been treated two weeks 
earlier at South Community Hospital for pulled muscles in his 
back.  Pursuant to a Board remand in October 2008 efforts 
were made to try to obtain these records.  Unfortunately, the 
Veteran did not return a pertinent release of information 
form necessary for VA to try to obtain these records.  The 
Veteran did also not obtain those records on his own.  An 
August 1983 VA triage treatment note shows that the Veteran 
indicated that he had hurt his back one week earlier.  

A July 1999 VA PC integrated encounter report shows that the 
Veteran complained of back pain beginning four to five days 
earlier.  He denied a known injury, and added that he had 
suffered from chronic back pain for many years.  The Veteran 
gave a history of MRI (magnetic resonance imaging) findings 
showing degenerative disc disease at a private medical 
facility ("Baptist") in1988-1989.  The Veteran was supplied 
a VA Form 21-4142 in November 2008 to help facilitate VA's 
acquiring these records from this private facility.  The 
Veteran did not return the form.  As the Court stated in Wood 
v. Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996

A December 2003 VA PC general note includes a diagnosis, 
confirmed by X-ray examination, of degenerative joint disease 
of the lumbar spine with occasional exacerbation of pain.  

A February 2004 VA PC integrated encounter report includes a 
diagnosis of degenerative joint disease with radiculopathy.  

As part of a VA QTC examination conducted in July 2004 the 
Veteran's claimed back disorder was examined by a physician.  
The Veteran complained of having arthritis of the lower back 
since 1969, and of pain in that area for the past 35 years.  
After examining the Veteran a diagnosis of mild levo 
rotational scoliosis with minimal diffuse lumbar spondylosis 
along with moderately severe degenerative disc space 
narrowing L5-S1 with moderate changes at L4-5.  

The Veteran was afforded a VA examination in September 2009.  
The examiner had an opportunity to review the Veteran's 
claims file.  The Veteran gave a history of back pain 
beginning in 1968 but denied the incurrence of any specific 
injury during that time.  He added that he was treated at 
Tinker Air Force Base.  Pursuant to a Board remand in October 
2006, an effort was undertaken to obtain records from this 
facility.  In May 2007 the National Military Personnel 
Records Center (NPRC) indicated that no records were located 
at Tinker Air Force Base.  Following examination of the 
Veteran, the examiner's diagnosis was degenerative joint 
disease of the lumbar spine.  This diagnosis was based on 
accompanying X-ray results.  

In December 2009, a medical opinion was received from a VA 
physician.  Following review of the Veteran's claims folder, 
the physician opined that there was no evidence of a lumbar 
injury or condition while the Veteran was on active duty.  
Several medical records in the file were specifically 
discussed.  She added that there was no evidence that the 
Veteran's lumbar disease was incurred in his military 
service, nor were there identifiable manifestations of 
chronic lower spine disease within a reasonable time 
thereafter.  She added that the Veteran's history provided in 
1980 of back pain for the preceding 12 years did not 
"constitute a firm and consistent establishment of 
chronicity of a lower spine condition."  The examiner 
concluded by indicating that it was less likely than not that 
the Veteran's current back disability had its onset during 
his period of service from July 1966 to September 1969.  

Analysis

The Veteran claims that he has a back disability as a direct 
result of his military service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the a back disability.  
The service treatment records are completely negative, 
contrary to the Veteran's assertions, for any clinical 
findings pertaining to his back or spine.  Moreover, the 
Veteran did not seek treatment immediately following his 
separation from service or for several years thereafter. 
Subsequent to service, the Veteran initially sought service 
connection for his claimed disorder in July 1980.  See VA 
Form 21-526.  The only evidence linking the Veteran's claimed 
back disorder to his service is his own lay contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

However, while the Veteran can claim to experience a history 
of back symptoms, the Veteran, as a lay person, is not 
competent to testify that his currently claimed back disorder 
was caused by his military service.  In fact, he has not even 
attributed his current back problems to a particular in-
service injury.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Even if the Veteran's contentions could be read as 
claiming continuity of symptomatology of back problems since 
service, such history is substantially rebutted by the 
absence of back symptoms in service, including his own denial 
of back symptoms and normal clinical findings at separation 
from service.  See Buchanan.  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  

Concerning the VA examination report dated in September 2009 
as well as the December 2009 medical opinion, the Board finds 
that each provided sufficient detail for the Board to make a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  In summary, the 
record contains no competent medical evidence linking a 
current back disability to the Veteran's military service.  
Thus, after considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disability because the competent medical evidence does not 
reveal a nexus between the Veteran's military service and his 
claimed disorder.  Absent such a nexus, service connection 
may not be granted.  38 C.F.R. § 3.303.

In addition, while lumbar spine degenerative joint disease 
was first reported in 2003, well after the Veteran's 1969 
separation from active duty, presumptive service connection 
for arthritis of the back is not for consideration.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for back disorder is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


